Title: To George Washington from Robert Stewart, 8 August 1758
From: Stewart, Robert
To: Washington, George



My Dear Sir
Cresaps [Md.] Augt 8th 1758

Early this morning I had the very great pleasure of recg your very acceptable Letter of yesterday, Covering Major Halkett’s of the 2d Inst., and with infinite satisfaction observe that fresh mark of your sincere Friendship, and would be quite happy by Fortune’s presenting me with opportunities of testifying the high sense which my grateful heart will ever retain of it.
I need not say how happy I should be in being with you but from the Majr’s method of mentioning it I imagine it might not be agreeable, and perhaps might be made use off as an acquittance from other Promises—On the other hand should anything happen the General for whose Recovery I begin to be afraid I should be very unhappy in the Horse—I have wrote at large to the Majr on the Subject which I enclose you open, when you peruse it be so good as to Seal & forward it if it, can remain undetermin’d till you receive an answer it’s well if not without inconvenience I must give up thoughts of it and trust to

Promises as usual—O! Wretched Dependance! how severe are your Laws, and how miserable your Votarys! Would Heaven be pleas’d to extricate me from your Clutches no fair Promises nor Gilded Prospects should ever tempt me to venture in your reach—But notwithstanding unerring Experiense has taught me how little the Promises of the Great are to be depended on yet alas! it’s all I have to Trust to—After having wasted so much of my Youth, impaird my Constitution and sunk the means of getting a livelyhood in another way, I with horror behold myself plung’d in greater uncertaintys than when I first Enter’d the Service. But such are often the Fruits of Ambition—Should I survive the war my ruin appears inevitable.
As the Officer who came to Relieve Mr Gist did not get here till near Reville Beating Mr Gist thought it would be imprudent to set out before Evening, but as he proposes leaving Fort Cumberland before day to morrow makes no doubt of overtaking Capt. McKenzie.
Tom waits on you for your Orders for a Coat & Jacket, I will furnish him with Shirts, Stockgs &Ca and as there must soon be many more Coats than men I imagine a Coat & Jackett might readily be spard he is extremely willing to be put under Stoppages till your accot against him is paid.
As the Grass here begins to grow scarce, I send all the Horses to a Plantation about half a mile from hence for 5 or 6 hours every day, and reserves what remains here for the Sheep & Horned Cattle—I ever am with the highest Esteem & greatest Deference My Dear Colonel Your most Affecte & Most Obliged hble Servt

Robert Stewart


Please offer my Complemts to Colos. Byrd & Mercer.

